Title: To James Madison from George Lee Turberville, 16 April 1788
From: Turberville, George Lee
To: Madison, James


My dear Sir
Epping Richmond County April 16th. 1788.
Yr. favor of the 1st. Ulto. reached me on the 7th. instant. The satisfactory information it contain’d deserves and receives my most Cordial & gratefull acknowledgements. Altho I had satisfied myself in many respects touching the arguments of the opponents to the new Constitution—yet I never before was so well acquainted with those powerfull reasons that may be urged agt. the adoption of a Bill of Rights—the favorite Topic of the ablest Antifœderal declamers. At the time I had the honor of writing to you—I had some expectation of being elected to the convention but it has pleased my County men to make choice of other Gentlemen. Therefore my attention to this Subject for six months will be no otherwise advantageous to me than that it has enabled me to form a judgement upon it from mature consideration for myself. Whereas had I not expected to have Voted upon it—I might have contented myself with the first opinion that reached me. What has not been done by ignorance—cunning—Interest—and Address to blast and blacken this Production? Misrepresentation—false reasoning—& wilful perversion have been made use of agt. the peice itself. Calumny and Falshood have Stamp’d the objects of those who framed it with the most infamous colours. Its artfull enemies whose interests are opposite to the operation of an efficient Government—have resorted to arts like those above enumerated—hoping to effectuate by the operation of Clamour upon the passions—(what Reason applied to the senses wou’d forever reprobate and condemn)— “The rejection of the New Constitution.” The result of a very cool enquiry into the probable effects of the new Constitution in my mind—in a few Words, is that it is adequate to every beneficial consequence for which Governments are or ought to be instituted—whilst at the same time the Checks are so ingeniously interposed between the Rulers and the Citizens as to leave all power—in the hands of the people—and therefore it is impossible that it shou’d ever continue perverted to bad purposes untill it is dangerous—unless the great mass of the people shou’d become Corrupt! ignorant of their Birthright—and regardless of their posterity. Shou’d such at any period be the unhappy Characteristick of My fellow Citizens—they will then deserve—& must inevitably wear the Yoke of slavery—it will not be in the power of Folios of Bills of rights to maintain their Liberties. The rights of Freemen are only to be maintain’d by Freemen—and when the Spirit of Freedom (that has ever elevated those who felt its influence amongst Mankind) becomes extinct in the bosoms of men Liberty itself will be a curse to them.
Experience the parent of Wisdom has already taught us that unanimity amongst us can be successfull—& that an attempt to Tyrannize hath already given unanimity to America. Each state will still have a Legislature possessing its confidence as effectually as the old Assemblies did—as adequate to the purposes of calling forth the forces and resources of the States, and as free to commune with the assemblies of the sister states. Have we any reason then to suppose that an Act of Oppression wou’d pass unnoticed when issued by the New Congress? that the states wou’d not be unanimous in their opposition? or that the general government which depends for support upon the individual states wou’d be enabled to triumph over the Liberties of America—when the Fleets and Armies of the British King supported by the Wealth of Britain were inadequate?
The sense of this State is it is to feared but too much divided upon this weighty subject—indeed those who pretend to be acquainted with the opinions of the members elected do not hesitate to declare that the Members from Kentuckey will determine the question—and they admit that a Majority of 12 or 14 members are in favor of the adoption of the Goverment—from this Side of the Cumberland Mountain.
I cou’d wish just for private gratification to be satisfied upon the subject of the Congress having the power to regulate the Time manner and place of holding Elections—the Clause is Ambiguous & Contradictory. First the States are to regulate—& then Congress are to alter. If they had declared that Congress might direct—in case of Neglect or refusal in the state—it wou’d have been clear. It is now as I have before said Ambiguous—and to Jealous minds it becomes an insurmountable objection. At the same time I am not apprehen[si]ve of Evil from that quarter, for was the Congress to attem[pt the] Exercise of this power for party purposes—the intention wou’d be too apparent to pass by unnoticed. It wou’d create commotions that might prove fatal to the Congress itself—and therefore it is nugatory; for at the time when they may Venture upon the partial exercise of this power for party purposes—they may hold every constitutional check as dead letters. Suppose also that 2, 3 or 4 States shou’d reject the constitution—are they to form a separate confederation? or are the nine to exercise coercion to bring them in? or are they to be declared out of the Confederation? This is by far the most exceptionable part of the Whole peice.
Pardon this long Letter replete with nothing that can be new or agreeable to you—remember when you are reading it that it is the want of matter not of inclination in the writer to amuse you. Let me hope that as you may find yourself at Leizure you will be good enough to favor me with a line—remembring that in this retirement—a knowledge of what is passing in the world is doubly grateful—because it is so seldom that we ever become acquainted with it. With every sincere wish for your health and happiness I remain my dear sir Yr. Most Affectionate humble servant
George Lee Turberville
